DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are 1, 2, 4-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann (US 2009/0050163) in view of Besso (US 2014/0290678).
Regarding claims 1, 2, and 17, Hartmann teaches smoking article filter having a flavorant delivery system, the smoking article filter containing the flavorant delivery system, the flavorant delivery system comprising at least one pressure sensitive capsule containing a flavorant, the at least one pressure sensitive capsule configured to release the flavorant by manual rupture of an outer wall of the pressure sensitive capsule, wherein the at least one pressure sensitive capsule comprises an outer shell formed of agar including at least one filler and an inner core which comprises a liquid based composition of the flavorant [0002, 0024, 0034, 0037, 0038]. Hartmann discloses a curing step [0051], which would harden the shell, and thus the agar shell is interpreted as a cross-linked matrix. Carboxymethyl cellulose filler solidifies the shell and makes it physically more resistant, which is interpreted as the cross-linked agar matrix is reinforced with carboxymethyl cellulose dispersed throughout the agar matrix so as to fill empty spaces in the agar matrix and inhibit the flavorant from passing through the empty spaces. 
Hartmann does not specifically teach the filter comprises plug wrap surrounding filter material and the capsule is embedded in a filter segment including filter tow and the plug wrap surrounding the filter tow. Besso teaches a smoking article filter comprises plug wrap surrounding filter material and a flavor capsule is embedded in a filter segment including filter tow and the plug wrap surrounding the filter tow [0093-0096]. It would have been obvious to one of ordinary skill in the art to apply this configuration to the filter of Hartmann to achieve the predictable result of providing a wrapped filter containing a capsule for flavoring the smoke. Modified Hartmann thereby also teaches all of the limitations of the method of claim 17. 
Regarding claim 4, Hartmann teaches the filler includes HPMC or dextrin [0034]. 
Regarding claim 5, Hartmann teaches the capsule is spherical [0058]. 
Regarding claim 6, Hartmann teaches the outer coating is optional [page 6, claim 28]. Thus the outer shell may be free of an outer coating. 
Regarding claim 7, Hartmann teaches a seamless capsule [0047] and a crush strength of 0.6 to 2.4 kp [0020], or 5.9 to 24 Newtons, overlapping the claimed range, and a diameter of 3 to 5 mm [0023]. 
Regarding claims 11, 14, and 20, Hartmann teaches a smoking article comprising a tobacco rod attached to the filter [0009-0011]. 
Regarding claims 8-10, 12, 13, 15, 16, and 19, Hartmann teaches a single capsule and menthol [Table 1]. The Courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VI. B. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann and Besso as applied to claim 2 above, and further in view of Carpenter (US 2011/0271968).
Modified Hartmann does not teach xanthan gum. However, it is known in the art to use both xanthan gum and agar as capsule shell materials, as taught by Carpenter [0016]. It would have obvious to one of ordinary skill in the art to combine one known shell forming material with another known shell forming material absent evidence of unexpected results. It is prima facie obvious to combine known materials intended for the same purpose. 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hartmann and Besso as applied to claim 17 above, and further in view of Hirose (US 4,861,324).
Modified Hartmann does not teach the claimed method steps. Hirose teaches the wrapping of a smoking article filter comprises feeding the plug wrap along a feed path and wrapping the plug wrap around the filter tow traveling along the feed path, wherein the filter segment comprises a section of the filter tow traveling along the feed path [col. 2, l. 50 to col. 3, l. 40]. It would have been obvious to one of ordinary skill in the art to apply these steps to modified Hartmann to achieve the predictable result of producing the filter. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,893,700). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the present limitations are taught by the claim of the ‘700 patent. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747